DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments filed under AFCP 2.0 has been entered. Claims 1-2 are currently pending. 

Allowable Subject Matter
Claims 1-2 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 now recites “A centrifugal compressor comprising: a rotary shaft rotated around an axis; impellers disposed so as to form a plurality of stages in a direction of the axis with respect to the rotary shaft and is configured to be pumped a fluid flowing from an inlet on one side in the direction of the axis to outward in a radial direction; a casing that surrounds the rotary shaft and the impellers, and that has a return flow path through which the fluid discharged from an impeller on a front stage side between the impellers adjacent to each other is guided inward in the radial direction so as to be introduced to an impeller on a rear stage side; and a plurality of return vanes disposed at an interval in a circumferential direction inside the return flow path, wherein an exit angle of the return vane is inclined forward in a rotation direction of the impeller, according to the radial direction, and wherein the exit angle of the return vane gradually decreases toward the return vane on the rear stage side.” The clarification on the return vane’s decreasing in exit angle as each stage approaches the rear stage side is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746